Citation Nr: 1614973	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  13-34 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen previously denied claims of entitlement to service connection for right ear hearing loss and tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He received the Purple Heart Medal during combat action in the Republic of Vietnam.  

This matter is on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Veteran testified before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDINGS OF FACT

1.  In February 1994 rating decision, the claims of entitlement to service connection for right ear hearing loss and tinnitus were denied on the basis that neither was shown during active duty service nor were they related to such service. 

2.  The evidence added to the record since the February 1994 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for right ear hearing loss and tinnitus.  

3.  It is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are related to service. 


CONCLUSIONS OF LAW

1.  The February 1994 rating decision that denied the Veteran's claim for entitlement to service connection for right ear hearing loss and tinnitus is final.  38 U.S.C.A.  § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).

2.  As the evidence received subsequent to the February 1994 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for right ear hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).

3.  The criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case the Veteran is claiming entitlement to service connection for right ear hearing loss and tinnitus.  These claims were previously denied by the RO in February 1994 on the basis that neither was shown in service nor were they related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the February 1994 rating decision became final, the Board determines that reopening the claim is warranted.  
Specifically, the evidence now includes a VA examination from February 2013 that provides information directly related to these two claims.  Moreover, the Veteran has provided additional statements at his hearing before the Board in March 2016 regarding his in-service symptoms.  Not only is this evidence "new" in that it was not considered by the RO in February 1994, it is also "material" to the issues on appeal, as they relate to an unestablished fact necessary to support the claim.  Therefore, as evidence that is both "new" and "material" has been submitted, the claims should be reopened. 


Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  At his hearing before the Board in March 2016, he specifically asserted that he served in combat operations while stationed in the Republic of Vietnam, where he operated machine guns as well as personnel carriers.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

For veterans who engaged in combat with the enemy during service, VA shall accept lay evidence as sufficient proof for service-connection of any disease or injury alleged to have been incurred in or aggravated by during combat service, so long as such lay evidence is consistent with the circumstances of such service.  38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015).

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

As an initial matter, while he has claimed only entitlement to service connection for right ear hearing loss, the evidence of record establishes that the Veteran has hearing loss in both ears under 38 C.F.R. § 3.385.  Specifically, at a VA examination in February 2013, he exhibited hearing loss thresholds of 45 and 50 dB in the right and left ear, respectively.  This alone establishes the presence of impaired hearing for VA purposes.  Therefore, a current bilateral hearing disorder has been established.  

Moreover, based on the evidence of record, service connection is warranted for both bilateral hearing loss and tinnitus.  Specifically, while the Veteran's separation physical examination in May 1969 revealed tonal thresholds of 0 dB at all frequencies bilaterally, the Board doubts the validity of these values, given the fact that the his tonal thresholds at the time he was inducted in January 1967 noted significant preexisting hearing loss in the left ear.  

Instead, the Board relies more heavily on the Veteran's credible assertions that he began to experience symptoms of hearing loss and tinnitus since service.  At his hearing before the Board in March 2016, his spouse also corroborated his symptoms.  Also, and significantly, the Board reiterates that the Veteran is a combat Veteran, and his testimony concerning noise exposure and subsequent symptoms are afforded unique probative value absent some evidence to the contrary.  

In light of the above discussion, the Board concludes that the preponderance of the evidence supports the claim of entitlement to service connection for bilateral hearing loss and tinnitus, and the appeal is denied.

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.



ORDER

New and material evidence having been submitted, the application to reopen claims of entitlement to service connection for right ear hearing loss and tinnitus is granted, and the claims are reopened.  

Service connection for bilateral hearing loss and tinnitus is granted.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


